Sawyer, C. J.. delivered the opinion of the Court:
This is an action to recover counsel fees and moneys against the estate of Daniel Lyons, deceased, for services alleged to have been rendered, and moneys expended for the benefit of the estate, at the urgent request of the former administrator, one Walsh, in the prosecution of certain claims in favor of the estate, in the Land Office at San Francisco. The services and advances of moneys, at the request of Walsh, as administrator, are alleged; that Walsh’s letters have since been revoked, and the defendant appointed; that property was saved to the estate in consequence of the services and advances made; that Walsh has no funds in his possession, and retained none, wherewith to pay for said services, etc.; that the assets are amply sufficient to pay all the debts of the estate; that Walsh is insolvent; that he has presented his claim to the defendant, as administrator, verified in due form, and that defendant, as administrator, has refused to allow it.
Defendant demurred to the complaint on the grounds: Firstly—That the District Court has no jurisdiction; and, Secondly—That the complaint does not state facts sufficient to constitute a cause of action against the defendant. The demurrer having been sustained, judgment for defendant was entered thereon, and plaintiff appeals.
Conceding the liability of the estate upon such contracts as are set forth in the complaint, we do not think they constitute claims against the estate within the meaning of Sections 128 to 140, inclusive, of the Probate Act. The claims therein referred to are such as accrued against the intestate in his lifetime, or resulted directly from contracts made, or acts performed, or wrongfully omitted to be performed, during his lifetime.
The charge now in question, if necessary and proper to preserve the estate, comes under the head of expenses of administration referred to in Section 219. The whole estate is in the custody and under the control of the Probate Court. It has jurisdiction of the whole subject-matter, and it is its *88exclusive province, subject to appeal to this Court, to determine what items of expenditure incurred during the administration under its own supervision, are proper charges against the estate. The Constitution and statutes commit these matters to the Probate Court, except when there arises some special grounds for equitable cognizance to give jurisdiction to the District Court. Such seems to be the view entertained by our predecessors in Deck’s Estate v. Gherke (6 Cal. 669), where, after speaking of the effect of the allowance of claims against the estate, it is said: “This rule applies only to such claims as were debts against the deceased, and not to the expenses incurred or disbursements made by the administrator in his management of the estate, which latter claims are conclusive only after having been allowed by the Probate Court, upon settlement of the account, after notice to the parties interested.” We think this correct. The parties interested in the estate are entitled to be heard upon the propriety of such expenditures; otherwise, the administrator might, through judgments collusively permitted in the District Courts, allow the whole estate to be squandered. The heirs and creditors cannot be heard in such actions in the District Court. In Hope v. Jones, (24 Cal. 93), we held that the District Court had no jurisdiction to interfere with the apportionment of commissions between administrators, in a suit by an administrator against his co-administrator. If the District Court has no jurisdiction to entertain such a suit, we do not see why it should have jurisdiction to intermeddle in any other matter purely of administration.
Walsh may be personally liable on his contract. (Dwinelle v. Henriquez, 1 Cal. 392; Story on Cont. 282-7; Addison on Contracts, 382.) Had the plaintiff sued Walsh in his individual character, and recovered, Walsh could have presented the amount recovered in his accounts, but it would then devolve on the Probate Court to determine whether the liability was properly incurred on behalf of the estate, and to what extent it was a proper charge against the estate. The heirs and creditors would be entitled to be heard upon the charge. The judgment of the District Court would not *89be conclusive, upon such hearing, either upon the propriety or extent of the charge.
We think, in such cases, the District Court has no jurisdiction to determine the question whether the item is a charge properly incurred in the administration of the estate, or not. The cases from our own reports cited by appellant do not appear to us to bear upon the question in hand. The case of Portis v. Cole, administrator (11 Texas, 157), seems to favor appellant’s view; but unless'the Constitution and statutes of Texas differ from ours, we are unable to perceive upon what principle it can be sustained. The assumption of jurisdiction by the District Court, to hear and determine such questions, would, it seems to us, be a direct interference with the administration of an estate actually in progress under the supervision of the Probate Court.
We think the District Court had no jurisdiction, and that the demurrer was properly sustained.
Judgment affirmed.